Citation Nr: 0206745	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  98-18 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1975 and from December 1990 to June 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied service connection for an 
undiagnosed illness manifested by joint pain.  It is also on 
appeal from a February 1998 rating decision of the RO, which 
held that new and material evidence had not been submitted to 
reopen a claim for service connection for PTSD.  

During the pendency of the appeal, the RO found that new and 
material evidence had been submitted and denied service 
connection for PTSD on the merits.  The Board notes that 
irrespective of this fact, it will adjudicate the initial 
issue of new and material evidence in the first instance 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  As the RO adjudicated de novo a reopened 
claim for service connection for PTSD during the appeal, the 
veteran is not prejudiced by the Board's own de novo 
adjudication at this time.  

In reviewing the procedural history of the veteran's PTSD 
claim, the Board notes some lack of clarity in a July 1997 
rating decision.  Originally, a September 1992 rating 
decision denied service connection for PTSD on the basis that 
the veteran lacked a verified stressor.  That decision became 
final.  A November 1995 rating decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD, depression and anxiety.  

The July 1997 rating decision addressed the issue as 
entitlement to service connection for PTSD, rather than 
whether new and material evidence had been submitted.  
Nevertheless, the July 1997 rating decision essentially 
performed a new and material analysis, pointing out that 
recently submitted evidence had failed to verify a stressor, 
or provide information allowing a stressor to be verified.  
In light of this analysis, the Board will consider the July 
1997 rating decision as a decision that new and material 
evidence had not been submitted. 

The Board also notes that the rating decision on appeal, 
dated in February 1998, was issued within twelve months of 
the July 1997 rating decision.  Regardless, the Board finds 
that the July 1997 rating decision is final because the 
veteran did not file a notice of disagreement (NOD) with it.  
In Gallegos v. Gober, 14 Vet. App. 50, 58 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
that a notice of disagreement must: (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.  The Court in 
Gallegos found that intent to appeal an RO's decision to the 
Board was not required to find a valid notice of 
disagreement.  Id. at 57.

A VA Form 119 reflects that in July 1997, the veteran 
contacted the RO by telephone and discussed the definition of 
combat as it related to stressors surrounding his diagnosis 
of PTSD.  The Board finds that the veteran's communication, 
as reduced to writing on the VA Form 119, does not constitute 
a NOD with the July 1997 rating decision.  The veteran's 
communication could not be reasonably construed as 
disagreeing with that rating under 38 C.F.R. § 20.201.  By 
contrast, correspondence from the veteran received in 
February 1998 was titled "NOTICE OF DISAGREEMENT" (emphases 
in original) and requested that the RO accept it as an 
official NOD to the February 1998 rating decision.  

Turning to the veteran's claim for service connection for 
joint pain, the Board observes that a March 2002 rating 
decision referred to the fact that the veteran's claim for 
service connection for joint pain, due to an undiagnosed 
illness, had been reopened.  However, the Board finds that 
the issue before it is service connection for joint pain on 
the merits, not whether new and material evidence has been 
submitted to reopen this claim.  The Board points out that 
the July 1997 rating decision on appeal addressed the merits 
of the veteran's claim, after it had been reopened in an 
August 1996 rating decision due to Veterans Benefits 
Administration Fast Letter 96-73, mandating review of all 
claims alleging undiagnosed illnesses attributable to Persian 
Gulf War service.  The Board will address the issue of 
entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, on the merits.  

Finally, the Board has considered the issue of whether the 
veteran has raised the claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD.  Based on a review of his statements, the Board finds 
that the record does not raise this issue.  If the veteran 
wishes to raise such a claim, he must do so with the RO.  In 
any event, such a claim has not been appealed to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The July 1997 rating decision declining to reopen the 
veteran's claim for service connection for PTSD is final.  

4.  Evidence submitted since the July 1997 rating decision 
declining to reopen the claim for service connection for PTSD 
is relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran has PTSD that is causally linked to exposure 
to Scud missile attacks during service.

6.  The competent medical evidence of record is negative for 
any objective indicators of post-service joint pain, not 
attributed to a known diagnosis.

7.  The competent medical evidence does not link the 
veteran's joint pain, or any current orthopedic diagnoses, to 
his service.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that declined to reopen the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
July 1997 rating decision, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended to 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

4.  A disability manifested by joint pain was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1117, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.317 
(2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended to 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred PTSD 
due to having experienced Scud missile attacks while in Saudi 
Arabia during the Persian Gulf War.  He also maintains that 
he has joint pain due to an undiagnosed illness he incurred 
as a result of his service in Saudi Arabia during the Persian 
Gulf War.

I.  The Duty to Assist

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The veteran was afforded opportunities to submit argument in 
support of his claim, which he has done.  The Board finds 
that VA has done everything reasonably possible to assist 
him.  Discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
him of the information and evidence needed to substantiate 
his claims and what was already of record, and complied with 
VA's notification requirements.  In this regard, the Board 
notes that a March 2002 supplemental statement of the case 
(SSOC) provided the veteran notice of the VCAA and 
adjudicated this case under the new regulations.  The SSOC 
also provided the veteran notice of the type of evidence 
necessary to support his claims; notice of the current, 
specific legal criteria necessary for reopening a claim for 
service connection and for showing entitlement to service 
connection for the claimed disabilities; and explained how 
the criteria applied to the evidence of record.  

VA has provided the veteran an occasion to testify at the RO.  
VA has obtained VA and private treatment records.  There is 
no indication that additional VA or private medical records 
exist that could be obtained.  There is no indication that 
the Social Security Administration (SSA) has any records 
regarding the veteran's claimed joint pain.  Pertinent 
records from SSA were provided by the veteran himself.  VA 
has also obtained personnel records regarding the veteran's 
Persian Gulf service.

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provide for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed before August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  

VA has obtained all pertinent records regarding the issues on 
appeal and the veteran has been effectively notified of the 
evidence required to substantiate his claims.  There is no 
indication of existing evidence that could substantiate the 
claims that the RO has not obtained.  There is no indication 
that there is any existing evidence that could shed further 
light on these questions.  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful 
purpose. 

II. Background

The veteran's service medical records from his service in the 
Persian Gulf are negative for complaints, findings, symptoms, 
or diagnoses of PTSD or joint pain.  His service personnel 
records indicate that he served in Saudi Arabia from January 
18, 1991, to June 1, 1991.  His Department of Defense Form 
214 is negative for any indication of combat.  

The post-service medical evidence includes private medical 
records showing that the veteran complained of back pain in 
September 1991.  He was diagnosed with lumbar myositis and 
underwent physical therapy in February 1992.  A May 1992 
treatment report notes a three-month lumbar strain.

According to the report of a January 1992 VA rating 
examination, the veteran identified his stressors as 
including exposure to 16 Scud missile attacks while he was 
with the 855th Military Police Company in Saudi Arabia.  He 
said that he was three miles from one hit that killed 28 
soldiers in a dormitory.  The veteran described current 
symptoms consistent with PTSD.  The examiner provided the 
results of a mental status examination.  The diagnosis was 
PTSD, as outlined in the Professional Service Memorandum.  
The veteran's symptoms were noted to have approached one year 
in duration moving from an acute syndrome to a more chronic 
condition.

The report of the January 1992 VA rating examination also 
indicates that the veteran complained of low back pain.  On 
physical examination, he had lumbar spasm and full range of 
motion.  No pertinent diagnosis was made.  

According to the report of an August 1992 VA rating 
examination by two physicians, the veteran reported that his 
stressors included exposure to 16 Scud missiles attacks, 
including one that hit three miles from his location.  He 
said he often had to wear protective gear for considerable 
periods, while waiting to be hit or not by missile attack.  
The report provides the results of mental status examination.  
The diagnosis was major depression, recurrent; and PTSD, 
probably moderate, likely entering a chronic status.  

VA treatment records show that a November 1992 the veteran 
was seen by a Dr. F.  No complaints or findings regarding the 
joints were noted.  

A January 1994 hospital discharge summary, corresponding to 
mental treatment, provides an Axis II diagnosis of chronic 
low back pain.

Within an August 1994 Persian Gulf Registry report, the 
veteran complained of aches and pains that were worse at 
night.  His pain would get better as the day went on.  He had 
experienced the pain for about three years, and it was 
lessened by Tylenol.  On physical examination, his back was 
tender on palpation at T4-5 and L4-5, with full range of 
motion and no deformities.  He could flex to within three 
inches of the floor.  The veteran had full range of motion in 
all extremities, with no swelling or deformities.  In 
February 1995, during a follow-up on his Persian Gulf 
Registry, the veteran complained of discomfort in both hips 
and knees.  In May 1995, the veteran had bilateral pain of 
the knees and hips.  He was assessed with hip and knee pain, 
with radiographic examination reported as normal.  In July 
1995, it was noted that he complained of having bilateral 
knee pain and hip pain since shortly after returning from the 
Persian Gulf.  On examination, range of motion for the hips 
was from zero to 120 bilaterally.  For the knees, range of 
motion was from zero to 170 degrees bilaterally.  McMurray's 
sign, joint line tenderness, Drawer's signa and Lachman's 
test were all negative.  Radiographic examination showed 
minimal mid SN on the left knee, otherwise within normal 
limits.  The assessment was osteoarthritis.  

In December 1995, the veteran wrote to his senator that 
during a VA examination with a Dr. F. in June or July 1992, 
he had reported his joint pain.

VA records show that in August 1996, the veteran complained 
of pain in the wrists, knees, ankles and hips.  It was noted 
that he had been given a diagnosis of osteoarthritis by VA in 
Phoenix.  On physical examination, there was occasional knee 
swelling but no heat.  The assessment was osteoarthritis.  

A February 1997 private medical report provides that the 
veteran had anger and depression, which were being manifested 
by major sleep disturbances and back pain.  

VA records show that in July 1997, the veteran was assessment 
with bilateral elbow pain, etiology unclear.  In August 1997, 
the veteran complained of pain in the elbows, worse in the 
A.M.  Diffuse myalgias and fatigue were noted.  The 
assessment was eight-month history of bilateral elbow pain.  
Radiographic examination of the elbows conducted in September 
1997 was negative.  

An August 1997 private psychiatric evaluation report provides 
that the veteran reported post-service problems with re-
experiencing some of the traumas and fears associated with 
Scud missile attacks in Southwest Asia.  The examiner noted 
that the veteran had a history consistent with PTSD, and that 
acute symptoms appeared to have resolved with some residual 
symptoms associated with sleep.  The Axis I diagnosis was 
major depression, recurrent, with moderate severity, possible 
PTSD, chronic and occupational problems.  

The report of an October 1997 report from the Arizona 
Department of Economic Security, Disability Determination 
Service is negative with regard to any complained or reported 
stressors.  The veteran was noted to walk with a cane due to 
pain in the hips.  He was able to walk about 200 yards.  The 
pain was noted to wake him in the morning.  The veteran was 
noted to take Tylenol for joint pain in the hips, knees, 
elbows and ankles.  The Axis I diagnosis was PTSD, with 
(unclear); chronic anxiety with panic attacks.  The Axis III 
diagnosis was hip, ankle, joint pains limiting his mobility; 
walked with a cane; fatigue.

In February 1998, the veteran submitted a photocopy of the 
855th Military Police Company Chronicle, for the period 
November 27, 1990, to June 6, 1991.  The Chronicle notes that 
on the night of January 20, 1991, a Patriot missile destroyed 
a Scud missile.  Everyone went to MOPP Level 4 because of the 
uncertainty of the chemical carrying capabilities of the 
Scuds.  Everyone waited in a warehouse, where the topic of 
discussion was what would happen if a Scud hit the warehouse.  
After everyone left the warehouse, another Scud was exploded 
and everyone again went to MOPP level 4 and waited in the 
warehouse.

In correspondence to the RO dated in May 1998, the veteran 
asserts that his radiographic examinations were negative, and 
therefore he could not have osteoarthritis.  

A private hospital record dated in May 1998 indicates that 
the veteran went to an emergency room due to left rib pain.  
The diagnosis was fractured left ribs.  A radiographic 
examination conducted at that time was normal.  Testing 
conducted in November 1998 showed normal bone mass.  

The veteran and his spouse testified in November 1998 at the 
RO.  He reported that he served in Saudi Arabia with the 
855th Military Police Company of the Arizona National Guard.  
He also reported that he had been in good physical health 
before that time.  The sole identified stressor was the Scud 
attacks.  He described one particular attack that occurred on 
January 20, 1991, during which he had to wait in a warehouse 
while wearing a chemical protection suit.  

The veteran said that his joint pain began in 1993, at which 
point he reported it to a VA examiner.  He said that the VA 
examiner did not write anything down about his pain.  The 
veteran said that doctors were unable to determine the cause 
of his various joint pains.  He testified that although one 
doctor thought he had broken ribs, a radiographic examination 
turned out negative.  He said that the pain was in his hips, 
knees, ankles, fingers and elbows.  He had been given 
different medications and Tylenol extra-strength worked best.  
A VA doctor had diagnosed osteoarthritis.  He disagreed with 
this diagnosis because radiographic examinations had been 
negative.  The veteran identified additional sources of 
treatment.  He submitted corresponding releases shortly after 
the hearing.  

VA treatment records show that in December 1998, the veteran 
complained of several episodes of pain in the left lateral 
ribs, each about six days in duration, since May 1998.  The 
assessment was costochondritis.  

In December 1999, the RO received correspondence from the 
United States Armed Service Center for Research of Unit 
Records (USASCRUR).  It stated that the veteran appeared on 
the personnel database as having been assigned to the 855th 
Military Police Company, based at Dhahran from January 18 to 
June 1, 1991.  An attached working paper "Casualties and 
Damage from SCUD Attacks in the 1991 Gulf War" provide that 
three Scud missiles were launched toward Dhahran on January 
20 and most or all were engaged by Patriot missiles.  Two 
Scuds fired at Dhahran were engaged on January 21.  On 
February 25, a Scud missile hit a U.S. military barracks and 
killed 28 U.S. military personnel.  

According to the report of a May 2000 VA PTSD examination by 
two psychiatrists, the veteran's claims file was reviewed.  
It was noted that the veteran was unable to name any 
stressors that would be part of PTSD.  His only stressor was 
noted to be what he clamed was a constant fear of being in 
danger, and it was noted that in the Gulf War he was not 
actually injured in any way.  The results of mental status 
examination were provided.  The Axis I diagnosis was major 
depression, recurrence (sic), only in partial remission.  The 
examiners commented that it was their combined opinion that 
the veteran did not meet the criteria for PTSD.  They pointed 
out that, among other things, it was notable that he was 
unable to name any stressors other than to say that he was 
frightened while he was overseas in the Gulf War.  

A May 2000 VA orthopedic examination provides that the 
veteran had a number of complaints referable to his 
musculoskeletal system.  In order of importance, the hips 
were the most severe, then the knees, shoulder and elbows.  
The veteran said that he noticed the onset of his symptoms 
regarding the hips in about 1995, and he had pain down the 
posterior aspects of his hip with possible radiation down the 
back, more marked on the left.  The veteran noted no distal 
propagation of pain but there might be some associated low 
back pain.  The knee pain was more marked on the right, on 
the posterior and both on the posteromedial and the 
posterolateral.  The veteran noted no swelling or crepitus, 
and said he had experienced some instability but no major 
episodes of giving away.  He reported pain over the points of 
the shoulders, more marked on the right than the left with 
some radiation along the trapezius ridge.  His bilateral 
elbow pain was vague and more marked on the right.  The 
veteran said that his walking tolerance was 300 yards and 
limited by pain, and his sitting tolerance was 30 minutes.  
He noted shoulder pain with exercise.  

On physical examination, the veteran was morbidly obese.  He 
could forward flex with knees extended to within four inches 
of the floor.  He had bilateral posterior hip pain more in 
relationship to the hip and joint than to the sciatic notch.  
He had no tenderness in the lower lumbar segments or sciatic 
notches.  Hips were normal except for slight tenderness just 
over the trochanteric area and slightly posterior, but not 
involving the sciatic notch.  There was no pain at the 
extremes of movement at the hips.  

The veteran's knees had good patellar tracking with one 
little click in the hyperflexion range as the (right) knee 
was extended but there was no fluid.  The provocation sign 
might be slightly positive but there was no patellar 
tenderness or joint line tenderness.  McMurray's sign was 
negative and the ligaments were stable in all planes.  The 
same was true with the left knee.  

The veteran's shoulders were completely normal in that they 
had a full range of motion and no pain on stress.  The grind 
test was negative.  There was a little bit of a click on the 
right side with grind but it did not appear to be painful.  
There was some tenderness along the acromioclavicular joints 
bilaterally, but shoulder adduction was not particularly 
painful.  The elbows were completely normal on examination.  
There was no tenderness, limitation of movement or pain on 
stress.  

The examiner summarized that the veteran had multiple 
complaints referable to his musculoskeletal system.  The 
examiner noted being unable to find hard evidence for any 
restriction of synovial reaction in or about the veteran's 
joints.  His tenderness in the hips was most probably related 
to his trochanteric area but there was no palpable swelling 
although the veteran's obesity would probably mask that.  The 
examiner noted that there was no need do to a radiological 
survey or laboratory investigation of the veteran's multiple 
joint arthralgia.  

A July 2000 psychiatric review, conducted for the SSA, 
indicates that the veteran was given standardized psychiatric 
tests and an interview.  Medical records were also reviewed.  
During the interview, the veteran focused on having had to 
wear an MOPP suit, the Scud missile attacks overhead, and the 
related horror feelings.  The Axis I diagnosis was major 
depressive disorder, severe, without psychotic features, 
chronic with concern for suicidal ideation and PTSD.  The 
examiner commented that if the veteran had not had the 
experience what he did with Desert Storm and the physical 
problems he subsequently experienced, he would not be 
severely impaired.  

III.  Analysis

New and Material Evidence

The July 1997 rating decision held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for PTSD.  The rating decision pointed 
out that no evidence verified that the veteran underwent a 
stressor.  This decision was based on the veteran's service 
personnel records, January 1992 VA examination report and 
August 1992 VA examination report.  

As noted in the introduction, this decision became final and 
is not subject to revision on the same factual basis.  In 
order to reopen this earlier claim, the veteran must present 
or secure new and material evidence with respect to the 
claim, which has been denied.  

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board finds that the evidence submitted since the July 
1997 rating decision is both new and material, and warrants 
reopening the claim.  As noted above, the evidence of record 
at the time of the July 1997 rating decision included 
diagnoses of PTSD.  However, the evidence did not verify that 
a stressor occurred while the veteran was on active duty, or 
include any information as to a stressor that could be 
verified. 

The 855th Military Police Company Chronicle, for the period 
November 27, 1990, to June 6, 1991, and the working paper 
"Casualties and Damage from SCUD Attacks in the 1991 Gulf 
War" are both new in that they were not previously of record.  
In addition, they are new in that they provide non-
duplicative evidence that the veteran's company was exposed 
to Scud attacks while in Saudi Arabia.  They are material 
because they address the sole reason service connection for 
PTSD had been denied and they show that he experienced 
stressful events while on active duty (Scud attacks).  These 
documents contribute to a more complete picture of the 
circumstances surrounding the origin of his PTSD. 

Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions 
regarding his service, while indicating that he was in a 
combat zone during his service in the Persian Gulf, has never 
indicated combat.  Accordingly, other credible supporting 
evidence for the stressors in service must be provided.  

The veteran has cited one stressor in service.  The one 
stressor in service, exposure to Scud missile attack, has 
been confirmed by USASCRUR.  No other confirmed service 
stressors are indicated.       

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
PTSD.  The record includes several diagnoses, made by VA and 
private examiners, that the veteran has PTSD related to Scud 
attacks.  The reports of the January 1992 and August 1992 VA 
examinations, which diagnosis PTSD, identify the veteran's 
stressors as the Scud attacks, including one that was nearby 
that killed 28 American soldiers.  In doing so, these reports 
implicitly link the Scud attacks to the veteran's diagnoses 
of PTSD.  The August 1997 private psychiatric evaluation 
diagnosing possible PTSD, chronic, also identifies the 
veteran's traumas and fears associated with Scud missile 
attacks and opined that this history was consistent with 
PTSD.  The July 2000 psychiatric review, conducted for the 
SSA, refers to the veteran's focus on Scud missile attacks 
and his related horror.  The examiner suggested a nexus by 
commenting that if the veteran had not had the experience he 
did with Desert Storm and the physical problems he 
subsequently experienced, he would not be impaired.

It is important to note that the sufficiency of a stressor is 
a clinical determination for the examining mental health 
professional.  Cohen, supra.  In the present case, the 
foregoing diagnoses of PTSD constitute evidence that the Scud 
attacks were sufficient to result in PTSD in the veteran. 

The Board must note the extensive medical and factual 
evidence that does not support this claim.  The Board 
recognizes that the most recent VA psychiatric examination 
resulted in an opinion that the veteran did not have PTSD.  
The examiners support their conclusion by pointing out that 
the veteran was not in fact injured while in Saudi Arabia and 
currently was unable to name any stressors beyond claiming to 
be in constant fear.  While whether or not the veteran was 
actually injured while in Saudi Arabia is irrelevant to a 
diagnosis of PTSD, this medical report clearly does not 
support the veteran's case.  While the Board does not know 
the history the veteran provided during the examination, a 
review of his claims file (as supposedly undertaken by the 
two VA examiners) would have shown that he has consistently 
identified Scud attacks as his stressors.  

The most recent VA opinion actually implies that the 
diagnosis of PTSD would be warranted if the veteran had been 
exposed to a verified stressor.  In fact, evidence in the 
claims file at the time of the VA examination shows that the 
veteran was exposed to Scud attacks.  The 855th Military 
Police Company Chronicle, for the period November 27, 1990, 
to June 6, 1991, and the "Casualties and Damage from SCUD 
Attacks in the 1991 Gulf War" (both received by VA well 
before the VA examination in question) confirm the veteran's 
testimony that he was exposed to Scud attacks.  It is not 
necessary that the claimant corroborate every detail of his 
personal participation in the stressful events alleged; it is 
sufficient if independent evidence of stressful events 
implies his exposure to them.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  See also Pentecost v. Principi, No. 00-2083 
(U.S. Vet. App.  May 24, 2002).

In this case, it appears clear that the veteran has had some 
difficulties following his active service, that he has had to 
deal with several nonservice-related stressors following his 
active service, and that he may have a nonservice-connected 
psychiatric disability that is in no way related to his 
active service.  It also appears that this nonservice 
connected psychiatric disability may be the primarily 
psychiatric difficulty.  The issue before the Board, however, 
is not the extent of the PTSD but whether the veteran has 
PTSD and, if so, whether the disability is related to his 
active service.  In resolving this ultimate issue, the Board 
is also mindful of the doctrine of reasonable doubt.  As the 
Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board can not ignore multiple examinations that have 
found PTSD related to a confirmed stressor.  Based on a 
review of the evidence at whole, and giving the veteran the 
benefit of the doubt, the undersigned believes that the 
evidence is in equipoise and, therefore, supports the claim 
of service connection for PTSD.

Entitlement to Service Connection for Joint
Pain, to Include as Due to an Undiagnosed Illness

The pertinent law effective prior to March 1, 2002, is that 
service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  62 
Fed. Reg. 23139, 63 Fed. Reg. 11122.  In an interim final 
rule, VA extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established to December 
31, 2006.  66 Fed.Reg. 56614-56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001).  Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term `qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Subsection (c)(1) of section 1117 is amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking `for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking `for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  In this case, Congress provided an explicit 
effective date of March 1, 2002, preventing retroactive 
application of the revised section 1118 prior to that date.  
Moreover, the Board's decision in the instant case, denying 
service connection for joint pain, is not based on the change 
in the law.  Specifically, the denial of service connection 
for joint pain is based upon an absence of objective 
indicator of the of the claimed disorder, which is an element 
of proving service connection under the old and amended 
versions of the cited legal authority.  In addition, joint 
pain may be manifestations of an undiagnosed illness under 
the prior scheme (38 C.F.R. § 3.317(b)) as well as the 
revised scheme.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107- ___ (H.R. 1291) (Dec. 27, 
2001).  Thus, while the RO has not adjudicated the veteran's 
claim under the revised section 1118, the Board finds that 
the veteran is not prejudiced by its application of the 
revision in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board recognizes the testimony by the veteran that he has 
joint pains due to an undiagnosed illness.  Lay statements 
are considered competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 389 (1995).  However, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as the diagnosis or etiology of his own disease.  
Accordingly, his assertions that his joint pain is due to an 
undiagnosed illness and that he does have osteoarthritis or 
difficulties associated with his weight has no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

One of the critical issues regarding this claim is whether 
there is objective evidence indicating the existence of this 
disability.  The competent medical evidence regarding whether 
the veteran has joint pain due to an undiagnosed illness 
fails to show any objective indicators of joint pain.  The 
medical evidence in support of this finding is clear.  In 
August 1994, the veteran was noted to have full range of 
motion of the back and extremities without deformities.  In 
May 1995, radiographic examination was normal and the range 
of motion of the veteran's knees and hips were nearly full or 
even greater than full.  Radiographic examination of the 
elbows in September 1997 was normal.  Radiographic 
examination of the ribs in May 1998 was normal.  The 
veteran's bone mass tested as normal in November 1998.  
Objective orthopedic findings in May 2000 were summarized as 
constituting no hard evidence for any restriction of synovial 
reaction in or about the veteran's joints.  Such evidence, 
which the Board has found to be entitled to great probative 
weight, does not support the veteran's claim.  

The competent medical evidence shows that the veteran does 
have diagnosed orthopedic conditions.  On May 1995 and August 
1996, he was diagnosed with osteoarthritis.  In December 
1998, he was diagnosed with costochondritis.  Further, in 
February 1997, his back pain was noted to be a manifestation 
of his anger and depression.  These medical records, as a 
whole, provide negative against this claim.  Neither the 
veteran nor the RO, in arraigning multiple examinations of 
the veteran as well as obtaining all pertinent medical 
records, has provided any medical evidence in support of this 
claim.  Simply stated, medical evidence indicates either no 
undiagnosed joint pain or some form of diagnosed orthopedic 
condition that is not associated with the veteran's service 
or an undiagnosed illness.

In such a case, the Board finds that the objective medical 
evidence is more probative than the lay assertions of the 
veteran.  Espiritu, supra.  Accordingly, service connection 
for the claimed joint pain as a result of an undiagnosed 
illness is denied.

While not contended by the veteran, the Board must address 
whether the claimed joint pain began during service, or is 
causally linked to service.  The service medical records do 
not document complaints in service of joint pain.  Post-
service medical records do not include a medical opinion 
linking the veteran's claimed joint pain, or any current 
orthopedic diagnoses, to his service.  In fact, the veteran 
has not asserted such a relationship other than arguing that 
service connection should be granted based upon the statutory 
presumptions pertaining to undiagnosed illnesses. The 
evidence, as such, does not warrant further examination to 
explore the etiology of the veteran's claimed joint pain or 
current orthopedic diagnoses.  Unlike the veteran's PTSD 
claim, as the preponderance of the evidence is against the 
claim for service connection for joint pain, to include as 
due to an undiagnosed illness, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, is denied. 


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

